Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/KR2019/000168, filed on 01/04/2018.  
Claims 1-2, 3-6, 8, and 10 are currently pending and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-2, drawn to a protein variant exporting 5'-inosine monophosphate, wherein the protein variant comprises a substitution of the 123rd amino acid with cysteine, a substitution of the 243rd amino acid with valine, a substitution of the 387th amino acid with threonine, a substitution of the 405th amino acid with tyrosine, a substitution of the 413th amino acid with threonine, a substitution of the 458th amino acid with lysine, or a combination thereof, in the amino acid sequence of SEP ID NO: 2.
Group, II claim(s) 3-5 and 6, drawn to a polynucleotide encoding the protein variant according to claim 1, a vector comprising said nucleic acid, a microorganism of genus Corynebacterium producing 5’-inosine monophosphate, which comprises the protein variant of claim 1. 
III claim(s) 8 and 10, drawn to a method    for preparing 5'-inosine monophosphate, comprising culturing the microorganism of the genus Corynebacterium of claim 5 in a medium^ and recovering 5'-inosine monophosphate from    the microorganism or medium.
2.	The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A protein variant exporting 5'-inosine monophosphate, wherein the protein variant comprises a substitution of the 123rd amino acid with cysteine, a substitution of the 243rd amino acid with valine, a substitution of the 387th amino acid with threonine, a substitution of the 405th amino acid with tyrosine, a substitution of the 413th amino acid with threonine, a substitution of the 458th amino acid with lysine, or a combination thereof, in the amino acid sequence of SEP ID NO: 2 of Group I, and a polynucleotide encoding the protein variant according to claim 1, a vector comprising said nucleic acid, a microorganism of genus Corynebacterium producing 5’-inosine monophosphate, which comprises the protein variant of claim of Group II, are each chemically distinct entities. The only shared technical feature of these groups is that they all relate to a protein variant exporting 5'-inosine monophosphate, wherein the protein variant comprises any one of a substitution of the 123rd amino acid with cysteine, a substitution of the 243rd amino acid with valine, a substitution of the 387th amino acid with threonine, a substitution of the 405th amino acid with tyrosine, a substitution of the 413th amino acid with threonine, a substitution of the 458th amino acid with lysine  or a nucleic acid encoding the same, because of the absence of an “and” before a substitution of the 458th amino acid with lysine and an initial transition phrase “comprises. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Parkhill et al. (Complete genome sequence of a multiple inherently a 5’-inosine phosphate exporter or transporter, having substitution mutations including F405Y, i.e. Phe405Tyr and I243V, i.e. Ile243Val, wherein said multidrug efflux protein is 6.6% identical to SEQ ID NO: 2 of the instant application having 23.2% best local similarity to SEQ ID NO: 2 of the instant application (see, sequence alignment below with underlined variant amino acid).  
Because the variant polypeptide having 5’-inosine phosphate exporting/ transporting function of the claimed invention and that a multidrug efflux protein STY1517, a transporter, of the reference is one and the same, Examiner takes the position that the b a multidrug efflux protein STY1517, a transporter disclosed in the reference inherently has the same 5’-inosine phosphate exporting/ transporting function as claimed in claim 1. Since the Office does not have the facilities for examining and comparing applicants' protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (i.e. variant) and the product of the prior art (i.e., variant protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Thus, a protein or a polypeptide having 5’-inosine phosphate exporter or transporter comprises mutations including 5’-inosine phosphate exporter or transporter comprises mutations including F405Y, i.e. Phe405Tyr and I243V, i.e. Ile243Val, and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - III lack unity of invention.
RESULT 305
AB0675
probable multidrug efflux protein STY1517 [imported] - Salmonella enterica subsp. enterica serovar Typhi (strain CT18)
C;Species: Salmonella enterica subsp. enterica serovar Typhi
A;Note: this species has also been called Salmonella typhi
C;Date: 09-Nov-2001 #sequence_revision 09-Nov-2001 #text_change 18-Nov-2002
C;Accession: AB0675
R;Parkhill, J.; Dougan, G.; James, K.D.; Thomson, N.R.; Pickard, D.; Wain, J.; Churcher, C.; Mungall, K.L.; Bentley, S.D.; Holden, M.T.G.; Sebaihia, M.; Baker, S.; Basham, D.; Brooks, K.; Chillingworth, T.; Connerton, P.; Cronin, A.; Davis, P.; Davies, R.M.; Dowd, L.; White, N.; Farrar, J.; Feltwell, T.; Hamlin, N.; Haque, A.; Hien, T.T.; Holroyd, S.; Jagels, K.; Krogh, A.; Larsen, T.S.; Leather, S.; Moule, S.; O'Gaora, P.
Nature 413, 848-852, 2001
A;Authors: Parry, C.; Quail, M.; Rutherford, K.; Simmonds, M.; Skelton, J.; Stevens, K.; Whitehead, S.; Barrell, B.G.
A;Title: Complete genome sequence of a multiple drug resistant Salmonella enterica serovar Typhi CT18.
A;Reference number: AB0502; MUID:21534947; PMID:11677608
A;Accession: AB0675
A;Status: preliminary
A;Molecule type: DNA
A;Residues: 1-413 
A;Cross-references: UNIPARC:UPI000004A1E7; GB:AL513382; PIDN:CAD01771.1; PID:g16502618; GSPDB:GN00176
C;Genetics:
A;Gene: STY1517

  Query Match              6.6%;  Score 182.5;  DB 2;  Length 413;
  Best Local Similarity   23.2%;  
  Matches   97;  Conservative   68;  Mismatches  152;  Indels  101;  Gaps   19;

Qy         47 VGIIFAALMLTMLMSSLGQMIFGSALPTIVGELGGVDQMSWVISAF-MVTMTIAMPLAGQ 105
              ||:  |:    |           | ||  : |:||   :  :| |    :   | || | 
Db         29 VGLYAASTAAVM-----------SVLPFYIREMGGSPLIIGIIIATEAFSQFCAAPLIGH 77

Qy        106 LGDRMGRKWVYISGISIFVIGSTLGGFANGMGMLITGRAIQGFGAGIMMISSQSIVAEVV 165
              | ||:||| : |  ::|  |   |   |  :  ::  | : |  ||  : :: : :|:  
Db         78 LSDRVGRKRILIVTLAIA AISLLLLANAQCILFILLARTLFGISAG-NLSAAAAYIADCT 136

Qy        166 SARERGKFMGIMGGVFGVSSVLGPVLGGWFTDGPGWRWGLWINIPLGLLAIIVCAFVLKL 225
                | | : :||: |  |:  ::|  : || :            | ||  | |  ||:| |
Db        137 HVRNRRQAIGILTGCIGLGGIVGAGVSGWLS-----------RISLG--APIYAAFILVL 183

Qy        226 RVGEQGFKGFDWMGFAAIA ITTSTLILLTTWGGSEYEWTSPT-----------ILSMAAV 274
                           | | :||          ||  :   || |           || |  :
Db        184 -------------GAALVAI----------WGLKDPSTTSRTTDKIASFSARAILKMPVL 220

Qy        275 -VIVGALLTVFIESRASQPLIPVQL----------FKNRNMVLTTLAGTVLGL-AMMGVL 322
               |::  :|  |         :|| |          |  : :    :|  |: :   : :|
Db        221 RVLIIVMLCHFFAYGMYSSQLPVFLSDTFIWNGLPFGPKALSYLLMADGVINIFVQLFLL 280

Qy        323 GYMPTYLQ------MVHTLTPT---EAGL-MMIPMMVGMIGVSTGVGFIIAKTGNYKYYP 372
              |::  |        ::  |  |    ||:   ||:::  | |   :   :||   |    
Db        281 GWVSQYFSERKLIILIFALLCTGFLTAGIATTIPVLIFAI-VCISIADALAKP-TY---- 334

Qy        373 IAGLAI------------TAFALWWMSQMTVETSLTGIGVRFLVFGVGLGFVMQVLVL 418
              :| |::            || ||  ::   :   | |  : : ::|| :|  : | ::
Db        335 LAALSVHVSPARQGIVIGTAQALIAIA DF-ISPVLGGFVLGYALYGVWIGIAISVAII 391

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office


/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656